ORDER

Joseph M. Marbly appeals a district court order that denied his petition for leave to file his civil rights complaint brought, inter alia, pursuant to the authority announced in Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 397, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Plaintiff has filed numerous federal lawsuits in which he has alleged that federal agents harassed him and kept him under surveillance after he filed employment discrimination complaints and lawsuits involving his employment with the Internal Revenue Service. Eventually, the district court entered an order enjoining plaintiff from filing any further vexatious lawsuits in an effort to relitigate these matters, and this court affirmed the district court’s injunctive order on appeal. Marbly v. Kay. No. 00-1530, 2000 WL 1827783 (6th Cir. Dec.8, 2000). In this case, plaintiff filed a petition for leave to file yet another lawsuit involving alleged harassment at the hands of federal agents. The district court denied the petition, and plaintiff filed a timely notice of appeal.
Upon consideration, we conclude that the district court properly denied plaintiff’s petition for leave to file another complaint. Plaintiffs petition is yet another attempt to litigate claims similar to those asserted in numerous other federal lawsuits alleging harassment at the hands of federal agents. See Marbly v. Rubin, No. 99-1384, 2000 WL 32009 (6th Cir. Jan.4, 2000); Marbly v. Rubin, No. 99-1071, 1999 WL 1023578 (6th Cir. Nov.5, 1999); Marbly v. Rubin, No. 98-2039, 1999 WL 775904 (6th Cir. Sept.24, 1999); Marbly v. Rubin, No. 98-1846, 1999 WL 645662 (6th Cir. Aug.13, 1999). Plaintiffs complaint does not state a claim upon which relief can be granted in any event. See Ana Leon T. v. Fed. Reserve Bank, 823 F.2d 928, 930 (6th Cir.1987). Accordingly, the district court properly denied plaintiffs petition.
For the foregoing reasons, the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.